Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SS. 1 SECTION -OXLEY ACT OF 2002 In connection with the Report of Healthient, Inc. (the "Company") on Form 10-Q for the for the quarter endedSeptember 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Katherine West, President and William Lindberg, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Katherine West /s/ William Lindberg Katherine West William Lindberg President Chief Financial Officer November 14, 2011 November 14, 2011
